DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1, 4-9, 11) are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (hereinafter Kamiyama)(US Publication 2020/0193591 A1)
Re claim 1, Kamiyama discloses a method for generating training data, comprising: obtaining an object model of a specific object. (See fig. 1: 110; fig. 3: 304; fig. 4; ¶ 67 where it teaches a 3D scan model of an object.)
But the reference of Kamiyama fails to explicitly teach obtaining a first image when the object model is positioned at a first angle and a first silhouette corresponding to the first image; retrieving a first object image representing the specific object positioned at the first angle from the first image based on the first silhouette; embedding the first object image into a first background image to generate a first training image; generating a first labeled data of the first 
However, the reference of Kamiyama does suggest obtaining a first image when the object model is positioned at a first angle and a first silhouette corresponding to the first image (See fig. 5; ¶ 87 where it teaches an image 500 generated by adjusting the first pose of the 3D body scan model to match the second pose of the same 3D subject in the corresponding 2D photograph where the silhouette is construed to be the image that is shaded.); retrieving a first object image representing the specific object positioned at the first angle from the first image based on the first silhouette (See fig. 6; ¶ 88 where it teaches a superimposed image generated by aligning the pose-adjusted 3D body scan model with the 2D photograph.); embedding the first object image into a first background image to generate a first training image (See fig. 1: 112, 114; fig. 7; ¶ 89-90 where it teaches the same superimposed image generated by aligning the 3D body scan model (shown as a 3D overlay with alpha channel) with the 2D photograph); generating a first labeled data of the first object image in the first training image (See fig. 1: 118, 122; ¶s 72-74, 82 where it teaches key point annotations may be added to the training data); and defining the first training image and the first labeled data as a first training data of the specific object. (See fig. 1: 118, 122; ¶s 72-74, 82 where it teaches key point annotations may be added to the training data)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Kamiyama, in the manner as claimed, for the benefit of generating data sets to train a deep learning network for measurement estimation. (See ¶ 65)

Re claim 4, Kamiyama discloses obtaining a first original image and pre-processing the first original image to generate the first background image. (See ¶ 153)




Re claim 6, Kamiyama discloses performing an image warping process on the first training image to update the first training image. (See ¶ 153)

Re claim 7, Kamiyama discloses wherein the first background image comprises at least one of a plane image, a fisheye image, and a 360 degree image. (See fig. 7)

Re claim 8, Kamiyama discloses wherein generating the first labeled data of the first object image in the first background image comprises: generating the first labeled data of the first object image in the first training image based on a bounding box annotation technology or a segmentation technology. (See ¶ 90)

Re claim 9, Kamiyama discloses wherein the first labeled data is associated with a first image area occupied by the first object image in the first background image. (See ¶ 71-74)

Claim 11 has been analyzed and rejected w/r to claim 1 above.

Allowable Subject Matter
Claims (2-3, 10) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 26, 2022